Citation Nr: 1621188	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  07-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for pancreatitis, claimed as due to herbicide exposure or secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The March 2006 rating decision denied entitlement to service connection for pancreatitis.  A notice of disagreement was received in October 2006, a statement of the case was issued in September 2007, and a substantive appeal was received in October 2007. 

In March 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In a March 2009 decision, the Board denied: (1) entitlement to service connection for pancreatitis with a pancreatic cyst, (2) entitlement to service connection for diabetes mellitus, (3) entitlement to service connection for a heart condition, (4) entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD), and (5) entitlement to a total disability rating based on individual unemployability dut to service-connected disabilities (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated December 2009, granted a Joint Motion for Remand, vacated the Board's decision and remanded the matter for compliance with the instructions in the joint motion.  In June 2010, the Board remanded the case to the RO for additional development consistent with the December 2009 Court Order.

In April 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the St. Louis RO.  A transcript of the hearing has been prepared and associated with the claims file.

In November 2014, the Board entered a decision that: (1) denied entitlement to service connection for pancreatitis and for diabetes mellitus, each claimed as due to herbicide exposure or secondary to a service-connected disability; (2) granted entitlement to service connection for coronary artery disease, status post myocardial infarction; and entitlement to a 30 percent rating, but not higher, for PTSD; and (3) remanded the issues of entitlement to service connection for hypertension, claimed as due to herbicide exposure or secondary to a service-connected disability; and entitlement to TDIU.

The Veteran appealed the November 2014 Board decision to the Court, which by order dated November 2015, granted a Joint Motion for Partial Remand, vacated and remanded that part of the Board decision that denied entitlement to service connection for pancreatitis, claimed as due to herbicide exposure or secondary to the service-connected PTSD, for action consistent with the terms of the joint motion.  That part of the Board's November 2014 decision that: (1) denied service connection for diabetes mellitus, claimed as due to herbicide exposure or secondary to a service-connected disability; (2) granted service connection for coronary artery disease, status post myocardial infarction, and a 30 percent rating, but not higher, for PTSD; and (3) remanded the issues of service connection for hypertension, claimed as due herbicide exposure or secondary to a service connected disability, and entitlement to TDIU, remains undisturbed.

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Specific to the terms of the Joint Motion for Partial Remand, the relevant theory of entitlement to service connection, as it pertains to pancreatitis, is whether the Veteran's service-connected PTSD aggravated his alcohol abuse, which in turn may have caused his pancreatitis.  In this context, the terms of the joint motion point to the theory of secondary service connection and thus refer to an August 2013 VA examination report, in which the VA examiner suggests the possibility that the Veteran's alcohol abuse could be exacerbated by his service-connected PTSD.  In view of the foregoing, the terms of the joint motion direct that a remand is warranted to obtain further medical guidance as to whether the Veteran's alcohol abuse is aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA examiner with appropriate expertise, in order to obtain a supplemental opinion to the August 2013 VA examination report.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, as well a copy of this REMAND, the examiner should note in the VA examination report that this action has been accomplished.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

Specifically, the examiner is asked to provide an opinion that addresses the following questions:
   
a).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's abuse of alcohol was caused by, or is a symptom of, his PTSD?

b).  If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's abuse of alcohol is aggravated (i.e., has progressed at an abnormally high rate) due to or as a result of his PTSD?  In this context, "aggravation" has occurred when it has been medically determined that the Veteran's alcohol abuse has undergone an identifiable permanent increase in its severity that is proximately due to or the result of his PTSD.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonable explain the medical guidance in the study of this case.

2.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




